DENY and Opinion Filed August 10, 2021




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-21-00549-CV

 IN RE JAY SANDON COOPER AND TERESA WARD COOPER, Relators

                On Appeal from the 470th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 006-02636-2018

                          MEMORANDUM OPINION
                     Before Justices Molberg, Reichek, and Smith
                              Opinion by Justice Smith
       Relator, Jay Sandon Cooper, is a vexatious litigant subject to a prefiling order

that requires him to obtain permission from the local administrative judge (LAJ)

prior to filing any new litigation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101,

11.102. He and his wife, relator Teresa Ward Cooper, who has not been determined

to be vexatious, presented for filing in the trial court an original petition asserting

joint claims arising from an eviction. The petition, with over 100 pages of exhibits,

asserted the claims against the county, the county clerk, the sheriff, and others, and

was signed by Mrs. Cooper as plaintiff and Mr. Cooper as intervenor. Rather than

filing the petition, the trial court clerk forwarded it to the local administrative district

judge (LADJ) for a determination of whether it should be accepted for filing. See
id. § 11.103(a). In a written order, the LADJ, without hearing, determined the

litigation did not appear to have merit and appeared to have been filed for the

purposes of harassment or delay. See id. § 11.102(c),(d). The LADJ also determined

the petition improperly attached exhibits not allowed under the rules of civil

procedure, see TEX. R. CIV. P. 59, and should not have been filed jointly. The LADJ

denied Mr. Cooper permission to appeal, struck the petition, and ordered Mrs.

Cooper to replead.

      In this mandamus proceeding, authorized under section 11.102(f) of the Texas

Civil Practice and Remedies Code, the Coopers complain of the LADJ’s order. See

§ 11.102(f). They raise separate arguments as to why the LADJ’s ruling as to each

of them individually is an abuse of discretion and should be vacated, and they urge

that we issue an order directing the LADJ to file “each” of their petitions. The

original petition the Coopers intended to file, however, is not “divisible.” It asserted

joint claims and was signed by both Mr. and Mrs. Cooper. Additionally, because

Mr. Cooper is a vexatious litigant subject to a prefiling order, the original petition

could only be filed if permission was granted. Accordingly, we address only the

arguments raised as to the LADJ’s rulings concerning Mr. Cooper. See TEX. R. APP.

P. 47.1, 52.8(d).

      The Coopers argue that the LADJ’s order as it pertains to Mr. Cooper should

be vacated because it (1) contravenes Texas Rule of Civil Procedure 60, which



                                          –2–
provides that “any party may intervene,”1 and (2) exceeded the LADJ’s authority as

Mr. Cooper did not request permission to file. They further argue that, to the extent

the LADJ had jurisdiction to determine whether to grant permission, the LADJ

abused her discretion and denied Mr. Cooper due process because, by ruling without

a hearing, he was unable to develop a record for purposes of satisfying his burden of

proof in this proceeding. Finally, they argue that the striking of the petition deprived

Mr. Cooper of his First and Fourteenth Amendment rights to petition the court and

publicly air his grievances against governmental officials and also violated his equal

protection rights “for having been classified as a ‘vexatious litigant.’”

                                      APPLICABLE LAW

         To succeed on mandamus, a relator must demonstrate a clear abuse of

discretion has occurred. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)

(orig. proceeding). A clear abuse of discretion occurs when the decision reached is

“so arbitrary and unreasonable as to amount to a clear and prejudicial error of law”

or clearly fails to correctly analyze or apply the law. See id. at 839-40.

                                           DISCUSSION

        Applying the above standard, we conclude the Coopers have failed to satisfy

their burden. As to their initial contention that the order contravenes rule 60

concerning intervenors and exceeds the LADJ’s authority because Mr. Cooper did


    1
     Texas Rule of Civil Procedure 60 provides in its entirety that “[a]ny party may intervene by filing a
pleading, subject to being stricken out by the court for sufficient cause on the motion of any party.” TEX.
R. CIV. P. 60.
                                                   –3–
not request permission to file and therefore, did not invoke the LADJ’s jurisdiction,

the Coopers fail to take into account that under rule 60, a person may intervene only

if he could have brought the same action, or any part of the action, in his own name.

See Henderson Edwards Wilson, L.L.P. v. Toledo, 244 S.W.3d 851, 853 (Tex. App.–

Dallas 2008, no pet.) (citing Guar. Fed. Savs. Bank v. Horseshoe Operating Co., 793

S.W.2d 652, 657 (Tex. 1990)). Because Mr. Cooper is a vexatious litigant subject

to a prefiling order, he could not bring the petition in his own name without obtaining

permission from the LADJ. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101,

11.102. And, although he may not have moved for permission to file, the district

clerk could not file the original petition without an order granting permission. See

id. § 11.103. While the district clerk could have refused to accept the original

petition altogether, see id., she did not err in referring the petition to the LADJ for a

determination of whether it should be filed, thereby “invoking” the LADJ’s

jurisdiction.

      To the extent the Coopers argue that if the LADJ had jurisdiction and authority

to deny Mr. Cooper permission, she abused her discretion and denied Mr. Cooper

due process by denying permission without a hearing so that a record could be

established, section 11.102 of the vexatious litigant statute explicitly provides that

an LAJ may determine whether to grant permission with or without a hearing. See

id. § 11.102(c). Whether a litigation has merit and is not being filed to harass or

cause delay can be determined from a review of the pleading the vexatious litigant

                                          –4–
is intending to file; a record need not be developed. See id. § 11.102(d); In re

Cooper, 05-19-00549-CV, 2019 WL 2211085, at *1 (Tex. App.—Dallas May 22,

2019, orig. proceeding) (mem. op.) (concluding relator failed to meet burden that

permission to file appeal should be granted where motion for permission to appeal

and appellate brief relator sought to file did not set out scope of judgment to be

appealed, did not explain why relator wanted to appeal, and did not discuss why

appeal had merit); In re Cooper, No. 05-18-01286-CV, 2018 WL 6583363, at *3

(Tex. App.—Dallas Dec. 14, 2018, orig. proceeding) (mem. op.) (concluding relator

showed good faith basis for requesting permission to file new litigation); see also In

re Potts, 399 S.W.3d 685, 688 (Tex. App.—Houston [14th Dist.] 2013, orig.

proceeding) (whether failure to grant permission to file litigation was abuse of

discretion could not be determined without copy of pleading relator sought to file).

       Finally, to the extent the Coopers argue the order deprived Mr. Cooper of his

First and Fourteenth Amendment rights to petition the court and publicly air his

grievances against governmental officials and violated his equal protection rights,

the order does not categorically bar Mr. Cooper from “airing his grievances” so as

to offend any constitutional protections. See In re Potts, 357 S.W.3d 766, 769 (Tex.

App.—Houston [14th Dist.] 2011, orig. proceeding) (relator complaining of LAJ

order denying her permission to file petition for writ of mandamus against district

clerk was not deprived of due process as order did not categorically bar her from

prosecuting lawsuit); see also Cooper v. McNulty, No. 05-15-00810-CV, 2016 WL

                                         –5–
6093999, at *4 (Tex. App.—Dallas Oct. 19, 2016, no pet.) (noting numerous

appellate courts have concluded vexatious litigant statute does not violate vexatious

litigant’s constitutional due process or equal protection rights and further noting no

constitutional right exists to file frivolous litigation). The order denies permission

to file, and strikes, only the original petition Mr. Cooper sought to file with Mrs.

Cooper.

                                  CONCLUSION

      Because the Coopers have failed to show the LADJ clearly abused her

discretion in denying Mr. Cooper permission to file, we deny their requested

mandamus relief. See TEX. R. APP. P. 52.8(a).



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


210549F.P05




                                         –6–